Case 1:19-cv-00116-LEK-WRP Document 284-1 Filed 07/09/21 Page 1 of 10               PageID #:
                                    4384



                     IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF HAWAIʻI
                                               CIVIL NO. 19-00116 LEK-WRP
  SARAH VARGAS,
                                               [CIVIL RIGHTS ACTION]
               Plaintiff,
               vs.                             MEMORANDUM IN SUPPORT OF
                                               MOTION
  CITY AND COUNTY OF
  HONOLULU, DAVID OH, and
  THAYNE COSTA,                                Judge: Hon. Leslie E. Kobayashi
                                               Trial Date: August 4, 2021
               Defendants.

                     MEMORANDUM IN SUPPORT OF MOTION

  I.      FACTS

          Corporal Costa has been disciplined at HPD at least seven times. These

  include discipline for falsification of records, discipline related to an arrest for

  assault against a female, and discipline for violating standards on impartiality.

          Corporal Costa purports not to remember all but one of them (the suspension

  related to the assault of the girlfriend). Deposition testimony confirmed the

  following history of HPD discipline of corporal Costa, and his response.

   Year      Event                                Costa’s Deposition Testimony
   1996      3-day suspension                     Does not remember. Deposition p.
                                                  82; 2-5. (Exhibit A).
Case 1:19-cv-00116-LEK-WRP Document 284-1 Filed 07/09/21 Page 2 of 10             PageID #:
                                    4385



   1997      10-day suspension based on          “I don't
             “Knowledge of Laws &                remember the incident.” Id. p. 81; 9-
             Regulations; Obedience to Laws      11.
             & Regulations; Performance,
             Conduct, Falsification of
             Records, Truthfulness.” Ex. 1 to
             Costa Deposition.

   1997      10-day suspension                   Does not remember. p. 83; 2-4.
   1998      10-day suspension related to        Arrested because “I had an argument
             Costa’s arrest for family abuse     with my girlfriend”. p. 87; 19 – p. 88
             and subsequent charge of assault.
             Costa Deposition Ex. 13.
   1999      1-day suspension based on           Doesn’t remember much. p. 89; 2.
             complaint by internal affairs for
             “commission of any criminal         Costa thinks it was because he pled to
             act”. p.90; 3.                      harassment and received a deferred
                                                 acceptance from original assault
                                                 charge. P. 90; 6-19
   2001      3-day suspension                    “I don't remember or recall this
                                                 incident.” p. 91; l. 18.
   2001      5-day suspension, for               “I don't recall.” p. 92; 14
             “Knowledge of Laws &
             Regulations; Obedience to Laws
             & Regulations; Performance,
             impartial attitude; conduct
             toward the public.”

  See Exhibit “A”, Transcript of the Deposition of Thayne Costa and Exhibit “B”,

  selected exhibits to the Deposition of Thayne Costa.

          Costa’s disciplinary history is noteworthy for both the fact that he was

  discipled for falsification of records and for not being impartial, but also in that he

  claims not to have any memory of what led to all but one of his HPD disciplinary

  suspensions.



                                             2
Case 1:19-cv-00116-LEK-WRP Document 284-1 Filed 07/09/21 Page 3 of 10              PageID #:
                                    4386



        The one scenario he does remember is when he was arrested and criminally

  charged for assaulting a woman. Nonetheless, Costa testified in his deposition that

  “a female is safe with any police officer.” Deposition of Thayne Costa at 70-72

  (Sep. 17, 2020).

        Plaintiff seeks to cross-examine Costa as to these incidents to establish his

  character for truthfulness (falsification of records), his bias (partiality) and to show

  that the significant lapses in memory impeach his credibility and cast doubt on his

  ability to recall and testify about the events of this case.

  II.   LEGAL STANDARD

        In both civil and criminal trials, “[a] motion in limine is a procedural

  mechanism to limit in advance testimony or evidence in a particular area.” United

  States v. Heller, 551 F.3d 1108, 1111 (9th Cir. 2009). Motions in limine may be

  “made before or during trial, to exclude anticipated prejudicial evidence before the

  evidence is actually offered.” Luce v. United States, 469 U.S. 38, 40 n.2, 105 S.Ct.

  460, 83 L.Ed.2d 443 (1984). “Although the Federal Rules of Evidence do not

  explicitly authorize in limine rulings, the practice has developed pursuant to the

  district court’s inherent authority to manage the course of trials.” Id. at 4 n.4, 105

  S.Ct. 460; see also City of Pomona v. SQM N. Am. Corp., 866 F.3d 1060, 1070

  (9th Cir. 2017) (explaining motions in limine “are useful tools to resolve issues

  which would otherwise clutter up the trial” (citations omitted)).




                                              3
Case 1:19-cv-00116-LEK-WRP Document 284-1 Filed 07/09/21 Page 4 of 10               PageID #:
                                    4387



         By resolving a motion in limine, the court may prevent the presentation of

  potentially prejudicial evidence to the jury, which also eliminates the need to try to

  neutralize a prejudicial taint after the evidence has already been presented. See

  Brodit v. Cambra, 350 F.3d 985, 1004–05 (9th Cir. 2003).

  III.   DISCUSSION

     A. THE FEDERAL RULES OF EVIDENCE ALLOWS CROSS
     EXAMINATION AS TO CERTAIN MATTERS REGARDING
     TRUTHFULNESS AND BIAS.

         Federal Rules of Evidence (“FRE”) Rule 404 states that “Evidence of a

  witness’s character may be admitted under [FRE] Rules 607, 608, and 609.” FRE

  Rule 404. FRE Rule 405 provides that “When a person’s character or character

  trait is an essential element of a . . . defense, the character trati may also be proved

  by relevant specific instances of the person’s conduct.”

         Here, Costa’s ultimate defense is that he is more credible than his partner,

  Defendant David Oh. In Oh’s interview with Detective Allan Kuaana, Oh states

              [Vargas] and Thayne [Costa], my P.O. 9, started, they
              started getting into it. . . I tried to smooth talk over. “Why
              don’t you go upstairs…” She kept bickering back with
              Thayne, so I just gently escorted her upstairs, and
              whatever. And Thayne was downstairs. He was all
              irritated already.
  Kuuana interview with Oh (Feb. 1, 2019) at 9:39:30 a.m. to 9:40:00. Costa, on the

  other hand, swore under oath that he left Oh and Vargas on the front porch of her

  house and returned to his car. Costa Depo, 65:15-16 (Sept. 17, 2020).




                                             4
Case 1:19-cv-00116-LEK-WRP Document 284-1 Filed 07/09/21 Page 5 of 10              PageID #:
                                    4388



        Costa’s reputation for truthfulness is an essential element of his defense that

  he did not know what Oh intended to do to Vargas. Costa’s selective forgetfulness,

  omissions, and prevarications go directly to challenging that defense. When asked

  what Vargas was wearing that night, Costa confidently states, “a blue T-shirt and

  black shorts. . . .” Id. at 22:15. When asked “ “Is that what she had on when she

  left?”, Costa states, “I have no idea.” Id. at 24:6-7. Similarly, Costa’s memory

  seems to be crystal clear when it suits him, but when asked about his prior

  suspensions and disciplines as an HPD officer, he cannot remember a single thing

  regarding what they were about. See, e.g., id. at 80:24-81:1 (“Q. What was the

  basis of this 1997 ten-day suspension?” “A. I don’t recall.”).

        FRE 608(b) both limits and allows certain use of specific instances of

  conduct to show character.

              “Except for a criminal conviction under Rule 609,
              extrinsic evidence is not admissible to prove specific
              instances of a witness’s conduct in order to attack or
              support the witness’s character for truthfulness. But the
              court may, on cross-examination, allow them to be
              inquired into if they are probative of the character for
              truthfulness or untruthfulness of:

              (1) the witness; or

              (2) another witness whose character the witness being
              cross-examined has testified about.”

        “Rule 608(b) only limits extrinsic evidence that is offered for the sole

  purpose of attacking the character of the witness. Rule 608(b) does not limit the



                                            5
Case 1:19-cv-00116-LEK-WRP Document 284-1 Filed 07/09/21 Page 6 of 10               PageID #:
                                    4389



  [party’s] right to offer evidence that impeaches the witness for bias, or prior

  inconsistent statements, or to impeach his trial testimony.” Quoting from United

  States v. Abel, 469 U.S. 45 (1984), the First Circuit wrote, “It would be a strange

  rule of law which held that relevant, competent evidence which tended to show

  bias on the part of a witness was nonetheless inadmissible because it also tended to

  show that the witness was a liar.” United States v. Woodard, 699 F.3d 1188 (10th

  Cir. 2012).

        Here, Costa ought to properly be cross examined on:

        1) The fact that he was found to have falsified records.

        Plaintiff seeks permission to ask Costa to acknowledge the fact that HPD

  made this finding of falsification of records, and elicit that Costa claims not to

  remember what it is about. HRE 608(b) allows the Court wide discretion in

  allowing evidence that the witness is “probative of the character for truthfulness or

  untruthfulness.” The finding that this police supervisor has falsified records in the

  past is probative of his character for untruthfulness. And the fact that he claims not

  to remember is it is further circumstantial evidence on untruthfulness.

        2) The fact that Costa has seven prior disciplines and purports not to
           remember any of them.

        The Court has discretion to allow a brief cross examination as to the fact that

  Costa has been subject to discipline seven times, but only remembers the reason

  for one of them (his arrest for assault). While specific instances of conduct might



                                             6
Case 1:19-cv-00116-LEK-WRP Document 284-1 Filed 07/09/21 Page 7 of 10               PageID #:
                                    4390



  be less likely to be admitted, the fact that Costa incredulously pretends not to

  remember any of them, “also tend[s] to show that the witness was a liar.”

        Plaintiff seeks to ask Costa about each discipline/suspension and elicit his

  expected response of “I don’t recall”. Plaintiff need not go into any specifics about

  the disciplines, (except as to falsification of records) but the jury ought to evaluate

  whether the witness purporting not to recall any of them is evidence of dishonesty,

  or bias in favor of his and HPD’s side of this case.

        3) That Costa was disciplined for violating impartiality.
        Costa’s prior discipline for violating impartiality suggests bias. “Bias is the

  relationship between a party and a witness which might lead the witness to slant,

  unconsciously or otherwise, his testimony in favor of or against a party. Bias may

  be induced by a witness' like, dislike, or fear of a party, or by the witness' self-

  interest. United States v. Abel, 469 U.S. 45, 53, 83 L. Ed. 2d 450, 105 S. Ct.

  465 (emphasis added).

        Costa, in deposition, showed his bias for his image in the case, as opposed to

  the truth, when he in-credibly denied any memory of the prior disciplines. It

  strains credibility to consider this testimony to be true. And as such, the Court

  ought to let the jury make the determination as to whether the purported lack of

  memory is feigned, credible, or suggests bias and an agenda in the outcome.




                                              7
Case 1:19-cv-00116-LEK-WRP Document 284-1 Filed 07/09/21 Page 8 of 10              PageID #:
                                    4391



        “Bias is one of the five acceptable methods of attacking the credibility of a

  witness's testimony: (1) attacking the witness's general character for truthfulness;

  (2) showing that, prior to trial, the witness has made statements inconsistent with

  his testimony; (3) showing that the witness is biased; (4) showing that the witness

  has an impaired capacity to perceive, recall, or relate the event about which he is

  testifying; and (5) contradicting the substance of the witness's testimony. Wright &

  Gold, Federal Practice and Procedure § 6094 (1990). United States v.

  Lindemann, 85 F.3d 1232, 1243 (7th Cir. 1996).

        4) That Costa was arrested and/or disciplined for violating the law and
           assaulting his girlfriend.

        Costa, in his deposition was asked about why HPD had a policy prohibiting

  male officers from transporting female officers alone. He testified that he felt the

  rule was for the protection of the officer. See Exhibit “A”, Transcript of the

  Deposition of Thayne Costa at p. 69; 7:17.

               A.     It's better to have somebody escorting the male
               officer.
               Q. Why? What's your understanding as to why?
               [objections]
               BY MR. HEMPEY:
               Q. You can answer.
               A. So that there's a witness. …
               Q. And in your opinion… is a female arrestee safer
               in a car alone with a male officer being transported
               than she is drunk in her house alone with a male
               officer?
               [Objections]
               A. In my opinion, a female is safe with any police



                                            8
Case 1:19-cv-00116-LEK-WRP Document 284-1 Filed 07/09/21 Page 9 of 10              PageID #:
                                    4392



               officer.

  Id. at pgs 71:19-25; 72:4-24.
        Plaintiff seeks to cross examine on the fact that Costa was disciplined for

  family abuse, and found by HPD to have violated related laws. The fact that Costa

  was disciplined for violence against a woman directly contradicts his sworn

  testimony that a woman is always safe with a police officer. It is relevant

  impeachment evidence.

        Plaintiff asks to be able to establish this very limited point on cross-

  examination, as it undermines the credibility of the witness’s sworn testimony

  about the perpetual safety of females with male police officers. This record

  demonstrates that he knows that is not true.

  IV. CROSS EXAMINIATION AS TO COSTA’S LACK OF MEMORY AS
  TO ALL OF THE DISCIPLINES SHOULD BE ALLOWED

        In evaluating Costa’s testimony, the jury ought to be able to consider

  anything that has a tendency reasonably to prove or disprove the truthfulness of the

  testimony of the witness.

        Costa responded, "I don't recall," or "I don't remember," to nearly every

  question about his about prior HPD discipline, including a finding that he falsified

  records.

        To be sure, a juror reasonably can accept that a witness may be unable recall

  each such findings against him. But a reasonable juror would be highly dubious of



                                            9
Case 1:19-cv-00116-LEK-WRP Document 284-1 Filed 07/09/21 Page 10 of 10              PageID
                                  #: 4393



  any witness who claimed a lack of memory nearly every time he is asked about any

  prior suspension. Such lack of memory also undermines the witness's veracity and

  ability to recall critical facts about the fact of the night in question.

         Costa’s selective memory tends reasonably disprove the truthfulness of his

  testimony. While Costa is expected to testify at trial as to numerous details about

  the night in question, the jury should be able to see the dramatic limitations in his

  ability to remember significant events.

  V.     CONCLUSION

         Based on the foregoing, Plaintiff respectfully requests that this Court allow

  cross examination of Corporal Costa as to:

         1) The fact that he was found to have falsified records.
         2) The fact that Costa has seven prior disciplines and purports not to
  remember all but one of them.
         3) That Costa was disciplined for violating impartiality; and
         4) That Costa was arrested and/or disciplined for violating the law and
  assaulting his girlfriend.
         DATED: Honolulu, Hawaii July 9, 2021.

                                            /s/ Mateo Caballero
                                            MATEO CABALLERO

                                            /s/ Daniel Hempey
                                            DANIEL G. HEMPEY
                                            BRIAN K. MACKINTOSH
                                            Attorneys for Plaintiff
                                            SARAH VARGAS




                                              10
